DETAILED ACTION
	In Reply filed on 06/21/2022, claims 10-30 are pending. Claims 10, 12-13, and 17-29 are currently amended.  No claim is currently canceled, and claim 30 is newly added.  Claims 10-30 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 13 recites the limitation “the weldable plastic based on polydiorganosiloxane is an elastomer alloy” in lines 1-2. The underlying limitation would be interpreted as “a block copolymer ……and copolymers thereof” as recited in claim 10 lines 7-12 AND an elastomer alloy as claim 13 is dependent from claim 10. 

Claim Objections
Claims 10 and 30 are objected to because of the following informalities: 
Claims 10 and 30 recite the limitations “with anti-the adhesion layer” in line 4, and it should be corrected to “with the anti-adhesion layer.”
Claim 10 recites the limitation “polydiorganosilozane”  in line 9, and it should be corrected to “polydiorganosilo[[z]]xane.”
Claim 30 recites the limitation “wherein the hard block-is selected” in line 10, and the limitation should be corrected to “wherein the hard block[[-]] is selected.”
Appropriate correction or clarification is required.
  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites the limitation “the plastic based on polydiorganosiloxane is a soft block copolymer” in line 7.  Although the Applicant discloses that the block copolymer includes a soft block (Instant Specification: ¶ [0031], ¶ [0033]-¶ [0034], ¶ [0037], as published in US 20190077063 A1) and a hard block (Instant Specification: ¶ [0031]-¶ [0032], ¶ [0038]-¶ [0039], as published), the Instant Specification does not support that the copolymer (i.e., a copolymer with a combination of a soft block and a hard block) is a soft block copolymer. For the purpose of examination, the limitation would be interpreted as “the plastic based on polydiorganosiloxane is a block copolymer.”
Appropriate correction or clarification is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “with a microheterogeneous phase distribution of a silicone elastomer in a thermoplastic material in lines 3-4. It is unclear the underlying terms of “a silicone elastomer” and “a thermoplastic material” mean (1) “polydiorganosiloxane” (claim 13 line 2), and (2) “a thermoplastic, and wherein the thermoplastic is selected from …… and copolymers thereof“ (claim 10 lines 9-13), or not, respectively. For the purpose of examination, either of these interpretations would read on the claim (see also above, the section of claim interpretation). 
Claim 30 recites the limitation “the plastic based on polydiorganosiloxane is a soft block copolymer” in line 7.  The underlying term “soft” is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation would be interpreted as “the plastic based on polydiorganosiloxane is a block copolymer” without meaning of the term “soft.”
Claim 30 recites the limitation “the hard block” in lines 10 and 14, respectively.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation “the plastic based on polydiorganosiloxane is a (soft) block copolymer with one or more blocks formed from polydiorganosiloxane and one or more blocks formed from a hard polymer selected from a thermoplastic” in lines 7-9 and “a number of repetition units in the polydiorganosiloxane block is between 1 and approximately 4000 and a number of repetition units in the hard block is less than the number of repetition units in the polydiorganosiloxane block” in lines 13-15. It is unclear whether “a number of repetition units” means (1) “a number of repetition units” of only one block, or (2) “a number of repetition units” of one or more blocks (i.e., a total number of repetition units in a copolymer). For the purpose of examination, either of these interpretations would read on the claim. 
	 Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 14-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Asashige et al. (JP2014177541A, hereinafter Asashige).
Regarding claims 10 and 24, Asashige teaches a method for producing a bag-shaped package (¶ [0001]: a packaging material that is excellent in drainage or separation; ¶ [0118]: examples of packaging material include bags) made of a film (e.g. a single-layer film of a resin composition D-1) having an anti-adhesion layer (e.g. a single-layer film of a resin composition D-1) (¶ [0137]-¶ [0140], ¶ [0144]: see EXAMPLES 1 and 6, formed film (D-1) made into a bag), 
wherein the anti-adhesion layer (i.e., a film made of the composition D-1) is formed from a plastic (silyated polyolefin A-1) based on polydiorganosiloxane (polydimethylsiloxane) (the Examiner notes that formed film of D-1 comprises silyated polyolefin (A-1) (¶ [0140], ¶ [0144]) comprising polydimethylsiloxane (PDMS) (¶ [0137]-¶ [0139]), which is commonly known as polydiorganosiloxane; anti-adhesion: ¶ [0140]: the liquid drainage property was clearly better than that of the polypropylene-only package; ¶ [0144]: the amount of deposits on the packaging was clearly smaller than that of the polypropylene only packaging; thus, it would be obvious to one of ordinary skill in the art that the better liquid-drainage property and less left-over deposits of the package results from the anti-adhesion property of the plastic; of note, PDMS is disclosed as an example of polydiorganosiloxanes, which has an anti-adhesion property, as disclosed in the Instant Specification ¶ [0007], as published in US 20190077063 A1) which is weldable (¶ [0140], ¶ [0144]: the obtained single-layer film was folded in half, heat-sealed so as to form a bag; of note, it would be obvious to one of ordinary skill in the art that the silyated polyolefin A-1 is weldable (i.e., heat-sealable) as the film D-1 comprising A-1 is heat-sealable),
which comprises in a first step the film (a film made of the composition D-1) with anti-adhesion layer (the film of D-1 comprising silyated polyolefin A-1) is produced and in a second step the film is processed by welding or sealing (heat-sealed) on a side having the anti-adhesion layer to form the bag-shaped package (¶ [0139]-¶ [0140], ¶ [0144]); 
wherein the plastic (silyated polyolefin A-1) based on polydiorganosiloxane is a block copolymer (PDMS-polyolefin) with one or more blocks formed from polydiorganosiloxane (PDMS) and one or more blocks formed from a harder polymer than polydiorganosiloxane selected from a thermoplastic (polyolefin, e.g., polyethylene, polystyrene), and wherein the thermoplastic is selected from polyamide, polyester, polycarbonate, polyurethane, polycaprolactone, polyurea, polycarbonate, polystyrene, polysulfone, novolak and copolymers thereof (¶ [0137]-¶ [0139]: polyethylene as a polyolefin; ¶ [0057]-¶ [0058]: the vinyl group-containing compound is usually obtained by polymerizing or copolymerizing one or more selected from olefins having 2 to 50 carbon atoms, and specific examples of the olefin include aryls such as styrene, o-methylstyrene, m-methylstyrene, p-methylstyrene, 2,4-dimethylstyrene, o-ethylstyrene, m-ethylstyrene, p-ethylstyrene vinyl compounds and arylvinylidene compounds such as α-methylstyrene, α-ethylstyrene, 2-methyl-3-phenylpropylene compounds: of note, the cited styrene-based vinyl monomers would form polystyrene-based, silyated block copolymers as demonstrated in ¶ [0137]-¶ [0139]). 
Regarding claim 11, Asashige teaches that the film (a film made of a resin D) with anti-adhesion layer (polyorganosiloxane) is obtained by extrusion (¶ [0140]: in use of twin-screw extruder followed by a three-kind three-layer film molding apparatus).  
Regarding claim 12, Asashige teaches that the film is a multilayer film having two or more layers, wherein one side of the multilayer film (i.e., innermost layer) is the anti-adhesion layer made of a plastic (silyated polyolefin A-1) based on polydiorganosiloxane (PDMS) (¶ [0119]: the packaging material of the present invention may be a single layer or a multi-layer as long as the layer in contact with the viscous content (innermost layer) is a layer obtained from the composition of the silyated polyolefin and the resin described above; ¶ [0122]: embodiments of the laminate).  
Regarding claims 14 and 15, Asashige teaches that wherein the film (single layer or multi-layer laminate) with anti-adhesion layer (innermost layer having silyated polyolefin) is laminated with a non-plastic material comprised of a film made of paper, cardboard or a metal (¶ [0120]: a metal foil such as aluminum, a thin-film film or paper on which aluminum, silica or the like).
Regarding claim 16, Asashige teaches wherein the block copolymer (silyated polyolefin) comprises at least one chain extender (¶ [0058]-¶ [0059]: specific examples of the olefin having 2 to 50 carbon atoms, at ones having two or more double bonds such as least two or more double bonds such as pentadiene, 7-methyl-1,6-octadiene, 4-ethylidene-8-methyl-1,7-norbornene, 5,9-dimethyl-1,4,8-decatorien, etc.; examples include cyclic polyene or chain polyenes having two or more double bonds). Of note, although Asashige does not explicitly disclose that the monomers are used for a chain extender of the block copolymer, it would be obvious to one of ordinary skill in the art that the monomer having more than one vinyl functional groups forms a longer connection in polymer back bone (i.e., chain extender) as having more than one reactive site. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10, and further as evidenced by Zhang et al. (M. Zhang, S.M. June, T.E. Long, “5.02 - Principles of Step-Growth Polymerization (Polycondensation and Polyaddition),” Polymer Science: A Comprehensive Reference, vol. 5, 2012, pages 7-47; hereinafter Zhang).
Regarding claim 13, Asashige teaches that wherein the weldable plastic based on polydiorganosiloxane (i.e., silyated polyolefin A-1) is an elastomer alloy, in which polydiorganosiloxane (PDMS) is finely distributed in a matrix (thermoplastic resin or thermosetting resin, e.g., polypropylene as shown ¶ [0140]) formed from a thermoplastic (e.g., polypropylene) (¶ [0140]: silyated polyolefin A-1 is mixed with polypropylene (i.e., thermoplastic matrix) in use of the extruder; of note, it would be obvious to one of ordinary skill in the art that PDMS in silyated polyolefin A-1 is kneaded with polypropylene by the extruder; ¶ [0120]: examples of base material layer include polyolefins such as polyethylene and polypropylene, styrene resins, polyethylene terephthalates, and polybutylene, and polyesters such as terephthalate, polyamides). However, Asashige is silent for explicitly disclosing that the weldable plastic elastomer alloy (¶ [0057]-¶ [0058]: silyated polyolefin i.e., PDMS-PS block copolymer) is with a microheterogeneous phase distribution of a silicone elastomer (PDMS) and a thermoplastic material (PS). 
Zhang teaches that because block copolymers are polymer blocks with individual and different repeating units covalently linked together, the phase separation behavior and morphology are dramatically different from polymer blends if the constitutive blocks are immiscible, and due to the incompatibility of these polymer blocks, microphase separation occurs to impart the extraordinary tensile properties seen in elastomers such as high tensile strain, high reversible elongation, and low strain hysteresis (page 13 2nd column – page 14 1st column).
Therefore, as evidenced by Zhang, a microphase separation (i.e., microheterogeneous phase distribution) of the block copolymer of PDMS-PS of Asashige occurs because PDMS and PS, of which behavior and morphology are dramatically different from each other, are blended in one copolymer. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Luecke et al. (US2013/0118128A1) as evidenced by Wright (US5891530).
Regarding claim 17, Asashige teaches a bag-shaped package obtainable by a method according to claim 10 (as demonstrated in the aforementioned rejection of claim 10 above), and also teaches that wherein an inner side of the bag-shaped package (i.e., innermost layer) has anti-adhesion properties and is formed from a weldable plastic (silyated polyolefin) based on polydiorganosiloxane (e.g., PDMS) (as demonstrated in the aforementioned rejection of claim 10 above). 
Asashige also teaches that the obtained single-layer film was folded in half and heat-sealed to form a bag (¶ [0140]), during said multi-layer formed film, said polyorganosiloxane (silyated polyolefin (A-1))/polydiorganosiloxane/PDMS is the innermost layer that contact the viscous content (¶ [0119]) comprised of foodstuffs and food ingredients (¶ [0125]); and the other base material are those mentioned above including a metal layer (¶ [0120]). However, Asashige is silent that the bag-shaped package is formed by welding on the inner side with the anti-adhesion.
Luecke teaches that it is a known concept in the art that a multilayer packaging film for making bag or tube for food (¶ [0002]-¶ [0003],¶ [0076]-¶ [0078]) can have a silicone as a 1st layer of a plurality of layers (e.g., 1st layer= silicone, 2nd layer=thermoplastic, 3rd layer = metal, 4th layer = thermoplastic) such that the silicone of the 1st layer faces towards the product requiring packing (¶ [0027],¶ [0076]); and wherein said silicone layer is welded (¶ [0076], ¶ [0090], also see ¶ [0077]-¶ [0088] for various welding methods). Luecke also teaches that said silicone comprised of TEGO® RC711 (¶ [0038], ¶ [0034], also see Examples 1-2 (¶ [0122], ¶ [0127]) which show the various TEGO RCs are used for making silicone layer) which is an acrylated PDMS as evidenced by Wright (column 13 lines 55-56).
Therefore, for Asashige’s film, it would have been obvious to one having ordinary skilled in the art to perform the folding in half of said film (said single layer or multi-layer laminate) such that the layer having said polyorganosiloxane (Asashige: ¶ [0140], ¶ [0139], ¶ [0119]) is facing each other and to weld or heat-seal on the inner side of the film (said single layer or multi-layer laminate) having said polyorganosiloxane as suggested by Luecke with a predictable and reasonable expectation of the successful results of sealing said bag.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Sherman et al. (US 20110123798 A1, hereinafter Sherman).  
Regarding claim 18, Asashige teaches that a single layer (¶ [0140]: Example 1; ¶ [0144]: Example 6) or multi-layer laminate can be formed as an innermost layer/other base material wherein said base material comprised of thermoplastic resin (polypropylene (¶ [0016], ¶ [0032], as used in the Example 1(¶ [0140]) and Example 6 (¶ [0144])), polyamide (¶ [0120], ¶ [0014], ¶ [0032]), polyester (¶ [0120], ¶ [0014], ¶ [0032]), polycarbonate (¶ [0014], ¶ [0032]), polyurethane (¶ [0014],¶ [0032]), polycaprolactone (¶ [0021]),  and phenol resin comprised of novolak (¶ [0014], ¶ [0030]) and thermosetting resin (¶ [0118]-¶ [0121], ¶ [0014]-¶ [0015]). The Examiner also notes that the underlined resins can also be used for said single layer (¶ [0014]). However, Asashige does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polyamide as the hard block. 
Sherman teaches branched polydiorganosiloxane polyamide, block copolymers and methods of making the copolymers (abstract; ¶ [0008]). The copolymers can be conceived for use in numerous applications including, for example, in sealants, adhesive (i.e., sealable plastic), material for defoamer formulations, as packaging material for electronic components, in insulating materials or shielding materials, etc. (¶ [0014]). The copolymer is used for a release layer of an article (claim 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of polydiorganosiloxane polyamide as taught by Sherman in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesive layer with releasing characteristics (Sherman: derived from claim 1). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Ono et al. (US 5,508,358 A, hereinafter Ono).  
Regarding claim 19, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polyester as the hard block. 
Ono teaches a polyester-silicone copolymer which comprises a polyester part containing naphthalene rings and a dimethylpolysiloxane part (abstract; column 4 lines 61-column 6 line 43: a method of making the polyester-silicone copolymer and structures of the copolymer; of note, here, the silicone is PDMS), and the copolymer has not only excellent heat-resistance characteristics but also high water repellency, excellent mold-releasing properties, excellent sliding properties and excellent molding properties (column 1 lines 7-12).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of the polyester-silicone copolymer as taught by Ono in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesive layer (i.e., having an excellent releasing and sliding properties) (Ono: derived from column 1 lines 7-12). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Sasaki et al. (US 20170327639 A, hereinafter Sasaki).  
Regarding claim 20, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polycarbonate as the hard block. 
Sasaki teaches a method of producing a polycarbonate-polyorganosiloxane copolymer (abstract, claim 1; structure as shown claim 1), and the copolymer has high impact resistance, high chemical resistance, and high flame retardancy (¶ [0005]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of the polycarbonate-polyorganosiloxane copolymer as taught by Sasaki in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesion layer having high impact resistance, high chemical resistance, and high flame retardancy (Sasaki: derived from ¶ [0005]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Szycher et al. (US 5,863,627 A, hereinafter Szycher).  
Regarding claim 21, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polyurethane as the hard block.
Szycher teaches a biocompatible, biodurable polycarbonate polyurethane block copolymer with internal polysiloxane segments (abstract, claim 1, column 3 lines 43-47).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of the polycarbonate polyurethane block copolymer as taught by Szycher in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesion layer having biocompatibility and biodurability (i.e., hydrolytically and enzymatically stable) (Szycher: derived from column 3 lines 43-47). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Webster et al. (US 20080213599 A1, hereinafter Webster).  
Regarding claim 21, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polycaprolactone as the hard block.
Webster teaches a thermoset siloxane-urethane which may be used to form fouling release coating with its improved adhesion on a surface, durability, and affordability than silicone elastomer (abstract, ¶ [0005]-¶ [0006]), and the polymeric material is prepared by a mixture comprising: polyorganosiloxane having functional groups capable of reacting with the polyisocyanate, wherein the polyorganosiloxane comprises polycaprolactone-poly(dimethyl siloxane)-polycaprolactone triblock copolymer; polyisocyanate, and polyol (claim 20; ¶ [0178], ¶ [0183], ¶ [0187]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of the polycaprolactone-poly(dimethyl siloxane) block copolymer as taught by Webster in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesion layer having improved adhesibility on a base surface, durability, and affordability than silicone elastomer (Webster: derived from ¶ [0005]-¶ [0006]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Sherman et al. (US 6,355,759 B1, hereinafter Sherman’759).  
Regarding claim 23, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polyurea as the hard block.
Sherman’759 teaches polydiorganosiloxane polyurea copolymer compositions, and methods of making the copolymer (abstract). The compositions comprise alternating soft polydiorganosiloxane units and hard diisocyanate residue units, the diisocyanate residue being the diisocyanate minus the —NCO groups, the units being connected together by urea linkages which also provide hard units (abstract; column 3 lines 37-62). Polydiorganosiloxane polymers have unique properties derived mainly from the physical and chemical characteristics of the siloxane bond, but their limited tear resistance and poor resistance to low polarity solvents have made them unsuitable in many other applications (column 1 lines 10-25). The methods has potential economy advantage because the synthesis reaction is more rapid as no catalyst is required and no by-products are produced (column 2 lines 31-38). The compositions allow easy release, act as plasticizing agent in elastomers to reduce tensile strength or detackify, and reduce shear properties of pressure-sensitive adhesives, and also bloom to the surface of an elastomer or adhesive and contaminate other surfaces with which it is in contact (column 3 lines 7-18). The copolymer is used for a release layer of an article (claims 3, 4).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of polydiorganosiloxane polyurea, suitable for a release layer, as taught by Sherman’759 in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesive layer having releasing characteristics (Sherman’759: derived from column 3 lines 7-18, claims 3, 4). 
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Sherman’759.  
Regarding claim 25, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has polysulfone as the hard block.
Sherman’759 teaches that physically crosslinked polydiorganosiloxane elastomers usually are segmented copolymers with a soft polydiorganosiloxane component and a hard component of either a crystalline structure with a high melting point or an amorphous structure with a high glass transition temperature and include, for example, hard segments such as polystyrene, polyamide, polyurethane, polyimide, polyester, polycarbonate, polysulfone and epoxide (column 2 lines 10-30). Polydiorganosiloxane polymers have unique properties derived mainly from the physical and chemical characteristics of the siloxane bond, but their limited tear resistance and poor resistance to low polarity solvents have made them unsuitable in many other applications (column 1 lines 10-25).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of polydiorganosiloxane polysulfone as taught by Sherman’759 in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesive layer having improved tear resistance and better resistance to low polarity solvents than a polydiorganosiloxane only layer (Sherman’759: derived from column 1 lines 10-25). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of Ikezawa et al. (US JPH05247159A, hereinafter Ikezawa).  
Regarding claim 26, Asashige teaches all the claimed limitations but does not specifically teach that the block copolymer (PDMS-polyolefin, i.e., silyated polyolefin A-1) has novolak as the hard block. 
Ikezawa teaches a method for producing a silicone-novolak block copolymer (formula 5, having polydiorganosiloxane), which is a kind of silicone flexible agent effective for reducing stress and improved heat resistance, but at the same time, satisfying mechanical strength (¶ [0001], ¶ [0005]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin of Asashige with the known block copolymer material of polydiorganosiloxane novolak as taught by Ikezawa in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesive layer having reduced stress and improved heat resistance, but at the same time, satisfying mechanical strength (Ikezawa: derived from ¶ [0001], ¶ [0005]).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Asashige as applied to claim 10 above, and further in view of in view of Sherman’759 and Sagisaka et al. (US 6,740,375 B1, hereinafter Sagisaka).  
Regarding claims 27-29, Asashige teaches that the molecular weight of the thermoplastic resin or the thermosetting resin in the present invention is not particularly limited as long as the packaging material can be molded and has a molecular weight suitable for various packaging materials (¶ [0033]). However, Asashige does not specifically teach that (1) the number of repetition units in the polydiorganosiloxane block is between 1 and approximately 4000 and the number of repetition units in the hard blocks is less than the number of repetition units in the polydiorganosiloxane block (claim 27), (2) the number of repetition units in the polydiorganosiloxane block is between 3 and 1500 and the number of repetition units in the hard blocks is 1 to 10 repeat units (claim 28), and (3) the number of repetition units in the polydiorganosiloxane block is between 5 and 600 and the number of repetition units in the hard blocks is 1 to 10 repeat units (claim 29).
Sherman’759 teaches that polydiorganosiloxane polymers have unique properties derived mainly from the physical and chemical characteristics of the siloxane bond, and typically, the outstanding properties of polydiorganosiloxane polymers include resistance to ultraviolet light, extremely low glass transition temperature, good thermal and oxidative stability, good permeability to many gases, very low surface energy, low index of refraction, good hydropnobicity, good dielectric properties, and very good biocompatibility (column 1 lines 10-21). Polydiorganosiloxane elastomers have been widely used because of these many excellent properties, but their limited tear resistance and poor resistance to low polarity solvents have made them unsuitable in many other applications (column 1 lines 21-25). 
Sherman’759 also teaches that physically crosslinked polydiorganosiloxane elastomers usually are segmented copolymers (column 2 lines 10-11). The mechanical properties and inherent viscosities of the polydiorganosiloxane polymers can be substantially increased, while most of the desired polydiorganosiloxane properties are maintained, through controlled, solvent-based synthesis of AB, ABA, or (AB)n segmented polymers, with a soft polydiorganosiloxane component and a hard component of either a crystalline structure with a high melting point or an amorphous structure with a high glass transition temperature and include, for example, hard segments such as polystyrene, polyamide, polyurethane, polyimide, polyester, polycarbonate, polysulfone and epoxide (column 2 lines 18-30). 
Sagisaka teaches a fluorine-containing adhesive material (abstract), and a carbon number of a repeating unit in the polyamide of a hard segment part and a chemical structure of a repeating unit in the soft segment part and a ratio of hard to soft segments, as well as a molecular weight of each block can be arbitrarily designed from a viewpoint of flexibility and elastic recovery (column 16 lines 36-41). 
Therefore, a number of repetition units in the polydiorganosiloxane (soft) block, a number of repetition units in the hard block, and a ratio of the soft block and the hard blocks are result-effective variables (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05 (II)(B)). For example, a higher number of the soft blocks than a number of the hard blocks is determined by desired characteristics of the hard-soft block copolymers (e.g., softer (i.e., polysiloxane – dominant) characteristics of the copolymers with an appropriate level of mechanical properties (i.e., improved mechanical strength by the hard block) and glass transition temperature is determined based the numbers of repetitive units of the hard block and the soft block, therefore, as a result, to make the block copolymers as optimized as possible for the process of forming a sealable anti-adhesive layer. 
Moreover, through routine optimization and experiment, it would have been obvious to on ordinary skill in the art that a ratio of hard to soft segments, as well as a molecular weight of each block can be arbitrarily designed and optimized, so as to achieve a sealable anti-adhesive layer having a desired characteristic such as optimum glass transition temperature, mechanical strength, flexibility, and etc.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige in view of Sherman’759 and Sagisaka.  
Regarding claim 30, modified Asashige teaches all the claimed limitations and motivation to combine, as presented above in claims 10 and 27 (see the paragraphs regarding 35 U.S.C. 103 rejections of claims 10 and 27). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Asashige in view of Sherman’759 and Pfister (US 4,951,657).   
Regarding claim 30, Asashige teaches all the claimed limitations (see above the paragraphs regarding 35 U.S.C. 103 rejection of claim 10) but does not specifically teach that a number of repetition units in the polydiorganosiloxane block is between 1 and approximately 4000 and a number of repetition units in the hard block is less than the number of repetition units in the polydiorganosiloxane block.
Sherman’759 teaches polydiorganosiloxane polyurea copolymer compositions, and methods of making the copolymer (abstract). The compositions comprise alternating soft polydiorganosiloxane units and hard diisocyanate residue units, the diisocyanate residue being the diisocyanate minus the —NCO groups, the units being connected together by urea linkages which also provide hard units (abstract; column 3 lines 37-62). Polydiorganosiloxane polymers have unique properties derived mainly from the physical and chemical characteristics of the siloxane bond, but their limited tear resistance and poor resistance to low polarity solvents have made them unsuitable in many other applications (column 1 lines 10-25). The method has potential economy advantage because the synthesis reaction is more rapid as no catalyst is required and no by-products are produced (column 2 lines 31-38). The compositions allow easy release, act as plasticizing agents in elastomers to reduce tensile strength or detackify, and reduce shear properties of pressure-sensitive adhesives, and also bloom to the surface of an elastomer or adhesive and contaminate other surfaces with which it is in contact (column 3 lines 7-18). The copolymer is used for a release layer of an article (claims 3, 4).
Sherman’759 also teaches that physically crosslinked polydiorganosiloxane elastomers usually are segmented copolymers (column 2 lines 10-11). The mechanical properties and inherent viscosities of the polydiorganosiloxane polymers can be substantially increased, while most of the desired polydiorganosiloxane properties are maintained, through controlled, solvent-based synthesis of AB, ABA, or (AB)n segmented polymers, with a soft polydiorganosiloxane component and a hard component of either a crystalline structure with a high melting point or an amorphous structure with a high glass transition temperature and include, for example, hard segments such as polystyrene, polyamide, polyurethane, polyimide, polyester, polycarbonate, polysulfone and epoxide (column 2 lines 18-30). 
Pfister teaches a heat sealable membrane material which is substantially linear block copolymer comprising from 10 to 40 weight percent of “hard” segments consisting essentially of polyurethane or polyurea units and from 60 to 90 weight percent of “soft” segments comprising from 20 to 90 percent by weight of a hydrophobic portion consisting essentially of at least one polydiorganosiloxane unit (column 3 lines 30-42). Among several embodiments, heat-sealable copolymers #1 and #2 teaches the limitation “a number of repetition units in the polydiorganosiloxane block is between 1 and approximately 4000 and a number of repetition units in the hard block is less than the number of repetition units in the polydiorganosiloxane block” as recited claims 27 and 30 (column 9 TABLES I, III). Of note, when the block copolymer is made from (a) 23.85 wt. % of 4,4'-diphenyl methane diisocyanate (MDI), (b) 5.36 wt. % of 1,4-butanediol (BD), and (c) 70.79 wt. % of polydimethylsiloxane (PDMS), a total number of repetition units of the hard blocks (i.e., polyurethane) (hereinafter A) and a total number of the soft blocks (i.e., PDMS) (hereinafter B) can be roughly calculated (i.e., without consideration of the molecular weight of the endblock group of PDMS) as following: A = 23.85 g/ (250.25 g/mol of MDI) =  95.3 mmol; B = 70.79 g / (74.15 g/mol of the repeating unit (i.e., – [SiO(CH3)2]n– of PDMS) = 954 mmol; and, therefore, B > A. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the block copolymer PDMS-polyolefin (i.e., PDMS-polystyrene) of Asashige with the known block copolymer material of polydiorganosiloxane polyurea or polydiorganosiloxane polyurethane suitable for a release layer, as taught by Sherman’759 in order to yield known results or a reasonable expectation of successful results of obtaining an anti-adhesive layer having releasing characteristics (Sherman’759: derived from column 3 lines 7-18, claims 3, 4). Furthermore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the block copolymer of modified Asashige to have a variable ratio of a total number of repetition units of polydiorganosiloxane over a total number of repetition units of hard blocks (i.e., polyurea or polyurethane) as taught by Pfister in order to obtain known results or a reasonable expectation of successful results of making a heat sealable membrane material with optimized mechanical strength, heat-sealing temperature, shear strength of the heat-seal (Pfister: derived from column 9 TABLES I-IV). 
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues (see pages 10-11) that (1) Asashige does not teach that “the plastic based on polydiorganosiloxane is a block copolymer” as recited claim 10 lines 7-12 and (2) Asashige does not address the same problem (i.e., weldable and anti-adhesive polydiorganosiloxane-based material) that the present inventors recognized and tried to resolve. 
The Examiner respectfully disagrees with this argument (see above the paragraphs regarding 35 U.S.C. 103 rejection of claim 10). 
Regarding argument (1), Asashige explicitly discloses that “the plastic based on polydiorganosiloxane is a block copolymer with one or more blocks formed polydiorganosiloxane and one or more blocks formed from polystyrene (¶ [0137]-¶ [0139]: silyated polyolefin (A-1) copolymer (¶ [0139]), made by copolymerization of ethylene polymer (¶ [0137]: P-2)  and hydrosilane A (¶ [0138]: HS (A); ¶ [0057]-¶ [0058]: specific examples of the olefin include aryls such as styrene, o-methylstyrene, m-methylstyrene, p-methylstyrene, 2,4-dimethylstyrene, o-ethylstyrene, m-ethylstyrene, p-ethylstyrene vinyl compounds and arylvinylidene compounds such as α-methylstyrene, α-ethylstyrene, 2-methyl-3-phenylpropylene compounds: of note, the cited styrene-based vinyl monomers would form polystyrene-based, silyated block copolymers as demonstrated in ¶ [0137]-¶ [0139]).  
Regarding argument (2), Examiner respectfully disagree with this argument because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144 IV.). Furthermore, the primary reference Asashige already teaches “a weldable and anti-adhesive polydiorganosiloxane-based material” (¶ [0140], ¶ [0144]) which is the same as the one addressed in the Instant Specification. 
The Applicant argues (see pages 11-12) that Asashige in view of Sherman’759 and Sagisaka does not teach that “a number of repetition units in the polydiorganosiloxane block is between 1 and approximately 4000 and a number of repetition units in the hard block is less than the number of repetition units in the polydiorganosiloxane block” as recited claims 27 and 30 because (1) Sherman’759 is related to a method for producing release coating, and (2) Sagisaka’s material and the problem to solve are irrelevant to the ones of this instant application.
The Examiner respectfully disagrees with this argument (see above the paragraphs regarding 35 U.S.C. 103 rejection of claims 10 and 27). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both Asashige and Sherman’759 teach a block copolymer comprising one or more of soft blocks polydiorganosiloxane and one or more of hard blocks of polystyrene and/or polyamide (Asashige: ¶ [0057]-¶ [0058]; Sherman’759: column 2 lines 18-30), and Sagisaka discloses known knowledge in the field of “a block copolymer” - a ratio of hard to soft blocks, as well as a molecular weight of each block can be arbitrarily designed from a viewpoint of flexibility and elastic recovery (Sagisaka: column 16 lines 36-41; of note, here, the hard block is polyamide). Although the intended uses of Sherman’759 and Sagisaka’s disclosed materials are different from the one of Asashige (which is the same as the one of claim 30), it would be obvious to one of ordinary skill in the art to combine Asashige, Sherman’759, and Sagisaka in order to achieve a polydiorganoxiloxane-based block copolymer having the desired property by optimizing a ratio of soft and hard blocks. 
Moreover, it is not necessary that the prior art suggests the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144 IV.).
Furthermore, the Examiner cites a relevant reference – Pfister (US 4,951,657). Pfister teaches a heat sealable membrane material which is substantially linear block copolymer comprising from 10 to 40 weight percent of “hard” segments consisting essentially of polyurethane or polyurea units and from 60 to 90 weight percent of “soft” segments comprising from 20 to 90 percent by weight of a hydrophobic portion consisting essentially of at least one polydiorganosiloxane unit (column 3 lines 30-42). Among several embodiments, heat-sealable copolymers #1 and #2 teaches the limitation “a number of repetition units in the polydiorganosiloxane block is between 1 and approximately 4000 and a number of repetition units in the hard block is less than the number of repetition units in the polydiorganosiloxane block” as recited claims 27 and 30 (column 9 Table I, III).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726